5 So. 3d 775 (2009)
FLORIDA DEPARTMENT OF CORRECTIONS, Petitioner,
v.
Anthony SMITH, Respondent.
No. 1D08-6205.
District Court of Appeal of Florida, First District.
March 19, 2009.
Kathleen Von Hoene, General Counsel, Florida Department of Corrections, and Scott Shevenell, Assistant General Counsel, Tallahassee, for Petitioner.
C. Dennis Roberts, Public Defender, Third Judicial Circuit, and Herbert W. Ellis, Assistant Public Defender, Lake City, for Respondent.
PER CURIAM.
Respondent's motion for remand is granted, the November 19, 2008, order of the circuit court is quashed, and this cause is remanded for further proceedings.
ALLEN, VAN NORTWICK, and ROBERTS, JJ., concur.